     Case 6:20-cv-00475-ADA Document 110-1 Filed 08/20/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00475-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



  DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF DEFENDANTS’
 SECOND NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT OF OPPOSED
         MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
    TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS
        Case 6:20-cv-00475-ADA Document 110-1 Filed 08/20/21 Page 2 of 3




I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached hereto as Exhibit 28 is a true and correct copy of WSOU Investments,

LLC d/b/a Brazos Licensing and Development’s Rule 26(a) Initial Disclosures, which was served

in Cases Nos. 6:20-cv-473; 6:20-cv-474; 6:20-cv-475; 6:20-cv-476; 6:20-cv-479; 6:20-cv-480;

6:20-cv-481; 6:20-cv-482; 6:20-cv-485; and 6:20-cv-486, on April 29, 2021.

        3.     Attached hereto as Exhibit 29 is a true and correct copy of a Patent Security

Agreement, dated May 28, 2021, and obtained from the United States Patent and Trademark

Office’s website at https://assignment.uspto.gov/patent/index.html, on August 19, 2021.

        4.     Attached hereto as Exhibit 30 is a true and correct copy of a Power of Attorney,

dated August 13, 2021, and obtained from the United States Patent and Trademark Office’s

website at https://portal.uspto.gov/pair/PublicPair, on August 19, 2021.

        5.     Attached hereto as Exhibit 31 is a true and correct copy of a June 1, 2021 hearing

transcript from WSOU Investments LLC v. Juniper Networks, Inc., Case No. 20-cv-903 (W.D.

Tex.), that was filed in Case No. 21-160 (Fed. Cir.), and obtained on August 19, 2021.

        6.     Attached hereto as Exhibit 32 is a true and correct copy of Powers of Attorney,

obtained from the United States Patent and Trademark Office’s website at https://ptab.uspto.gov/,

on August 19, 2021.



                                                1
       Case 6:20-cv-00475-ADA Document 110-1 Filed 08/20/21 Page 3 of 3




      I declare under penalty of perjury that the foregoing is true and correct.

Dated: August 20, 2021
                                             /s/ Brian A. Rosenthal
                                             Brian A. Rosenthal




                                                2
